DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2010/0180614 A1) and in view of Kim (US 2020/0173708 A1) and further in view of Larson et al. (US 2012/0055180 A1) herein after referred as Larson'180 and Chen (US 2009/0249795 A1).
In regards to claim 1, Larson teaches a cooler (refrigeration unit 105, see paragraph 20), comprising: a cabinet (truck compartment 104, see figs. 1-7 and paragraph 20) defining a storage area for storing a perishable product (insulated space within body 104 for storing temperature sensitive foods, see paragraphs 2, 5 and 20); a cold plate (cold plate 113) disposed within the storage area of the cabinet (113 within 104, see figs. 3-7), wherein the cold plate comprises a jacket (enclosure of cold plate 13 containing refrigerant tubes, see at least fig. 3 and paragraph 21) enclosing a phase-change material (eutectic solution and material within cold plate, see paragraph 7 and claim 21) and a tube (refrigerant supply lines and loops passing through evaporator 126 within the cold plate 113, see fig. 3 and paragraphs 22-25) configured to circulate a refrigerant (see figs. 3-9 and paragraphs 22-25), wherein the cold plate is configured to absorb heat within the cabinet (eutectic material changes phase within the cold plate while the cold plate absorbs heat, see paragraph 7); and a defrosting system (at least switching unit 112, frost sensor 123, thermostat 122, control valve 124, and controllers 128, 129, see fig. 7 and paragraphs  22 and 26) comprising: a sensor (frost sensor 123) configured to detect a presence of frost on a surface of the cold plate (detecting frost on the surface of the cold plate using a frost sensor 123 on the surface of the cold plate 113, see paragraph 22 and 25, and figs. 3, 7); and a controller (128, 129) configured to selectively supply refrigerant (via valve 124) to the cold plate based on the frost condition detected by the frost sensor (see paragraphs 26-27); and wherein the sensor (frost sensor 123) is arranged on the surface of the cold plate (sensor 123 attached to the cold plates 113, see figs. 3-9, and paragraph 22).
However, Larson does not explicitly teach a heating element is a foil heating element, or a heating wire, or a nichrome wire; where the heating element is affixed to the surface of the cold plate configured to at least partially melt frost on the cold plate; and the control unit activating and deactivate the heating element in the presence of frost.
Kim teaches that a refrigerator cooler (1) includes cabinets (21, 23), and an evaporator (100) with a defrost heater (200), which includes heating wires (see paragraph 125) affixed to the surfaces of the evaporator (200 on the surfaces of the evaporator 100, see fig. 4A and paragraph 85), and configured to at least partially melt frost from the surface of the tubes and fins (see paragraphs 125, 166).

Larson also does not explicitly teach that the control unit activating and deactivate the heating element in the presence of frost.
Larson’180 teaches a defrosting system (at least 81, 84, 86) comprising: a sensor (frost sensor) configured to detect a presence of frost on a surface of the cold plate (frost sensor senses frost accumulating on the surface of the cold plate, see paragraph 35); a heating system (at least 84, and heater 86) affixed to the surface of the cold plate (84 at the surfaces of the plate 80, see fig. 2) configured to at least partially melt frost on the cold plate (while defrosting the cold plate, see paragraph 35); and a controller (90) configured to selectively activate (90 activates defrost system 81, see paragraph 35) and deactivate the heating element (complete/end the defrost operation see steps 108, 110, and 112, see fig. 3) when the presence of frost is detected by the sensor (see paragraph 35); wherein the compartment includes an electric heater for heating the compartment (see paragraph 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Larson as modified by programming to the controller to selectively activate and deactivate the heating element when the presence of frost is detected by the sensor based on the teachings of Larson’180 in order to maintain a strict temperature controlled environment within the storage area while striving for an efficient refrigerated space because any amount of additional heat added to the storage area may affect the life and freshness of the perishable products being transported.
Larson also does not explicitly teach concurrently operating evaporator/cold plate/cooling and heater/defroster/heating element.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the cold plate and the heating element in the cooler of Larson as modified based on the teachings of Chen to concurrently operate the cold plate and the heating element in order to prevent excessively heating the refrigeration compartment during defrosting (see paragraph 10, Chen). 
In regards to claim 4, Larson’180 teaches that the defroster (tube 84) has plurality of heating elements arranged at the surface of the cold plate (plurality of sections of the tube 84 at the cold plate 80, see fig. 2).
In regards to claim 6, Larson teaches that cold plate as a phase-change material comprises a eutectic solution (see paragraph 7 and claim 21).
In regards to claim 9, Larson teaches that the sensor is a temperature sensor (thermostat 122) configured to detect a temperature of a surface of the cold plate (see paragraphs 22-27 and fig. 3).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Kim and Larson'180 as applied to claim 1 above and further in view of Eschner (US 2017/0314840 A1).
In regards to claim 2, Larson does not explicitly teach that the heating element is a foil heating element.
However, Eschner teaches a foil heating element (12) affixed to the surface of the evaporator (9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil heating element as taught by Eschner as the heating element attached to the cold pate in the cooler of Larson in order to cover a larger surface area of heating than the heating wires and to attain improved heat transfer with an economical heating element.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Kim and Larson'180 as applied to claim 1 above and further in view of Walser (US 2019/0234676 A1).
In regards to claim 3, Larson does not explicitly teach an adhesive for affixing the heating element to the cold plate.
However, Walser teaches that the heating element (resistive coating layer 140 of the heating assembly 100) is affixed to the surface of the heat exchanger (60) by means of an adhesive (see paragraph 51).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive for affixing the heating element as taught by Walser for affixing the heating element to the surface of the cold plate in the cooler of Larson in order to minimize the loss of heat transfer from the heating element to the cold plate by using conductive adhesive or adhesive that use minimum surface area of the heating element.

Claims 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Kim and Larson'180 as applied to claim 1 above and further in view of Chen (US 2009/0249795 A1).
In regards to claims 7 and 8, Larson does not explicitly teach that the control unit is configured to activate the heating element for a predetermined amount of time of heating elements.
However, Chen teaches that the control unit is configured to activate the heating element for a predetermined amount of time at a predetermined interval (defroster 30 operated for a predetermined time frame per day, see paragraph 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the control unit of Larson as modified by configuring the controller to activate heating element for a period of time at predetermined interval as taught by Chen in order to prevent evaporator/cold plate temperature during defrosting from rising so much that the cooler .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Kim and Larson'180 and Fowler as applied to claim 9 above and further in view of Hall (US 2012/0198863 A1).
In regards to claim 10, Larson does not explicitly teach that the temperature sensor is a thermistor or a thermocouple.
However, Hall teaches using a thermocouple temperature sensor at the evaporator (see paragraph 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a thermocouple as taught by Hall as the temperature sensor at the cold plate in the cooler of Larson as modified because thermocouple is less expensive than many other temperature measurement devices and it covers a wide range of temperatures and it is rugged in construction.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0249795 A1) and in view of Larson et al. (US 2010/0180614 A1).
In regards to claim 11, Chen teaches a method for defrosting an evaporator plate of a cooler (by using defroster 30 at evaporator 26 and cold plate 36 of refrigeration unit, see abstract; fig. 1; and paragraphs 6, 23), the method comprising: determining a presence of frost on a surface of the evaporator of the cooler by a sensor (using frost determination sensor, see paragraph 36 to detect a presence of frost on a surface of the evaporator, see paragraphs 36, 10, and 15); and activating a heating element (at least heater 32 of defroster 30) disposed on the surface of the evaporator (see figs. 3-4) when the presence of frost is detected by the sensor, such that the heating element at least partially melts the frost (this is a 
However, Chen does not explicitly teach a cold plate that encloses a phase-change material and a tube configured to circulate a refrigerant.
Larson teaches a cooler (refrigeration unit 105, see paragraph 20), comprising: a cabinet (truck compartment 104, see figs. 1-7 and paragraph 20) defining a storage area for storing a perishable product (insulated space within body 104 for storing temperature sensitive foods, see paragraphs 2, 5 and 20); a cold plate (cold plate 113) disposed within the storage area of the cabinet (113 within 104, see figs. 3-7), wherein the cold plate comprises a jacket (enclosure of cold plate 13 containing refrigerant tubes, see at least fig. 3 and paragraph 21) enclosing a phase-change material (eutectic solution and material within cold plate, see paragraph 7 and claim 21) and a tube (refrigerant supply lines and loops passing through evaporator 126 within the cold plate 113, see fig. 3 and paragraphs 22-25) configured to circulate a refrigerant (see figs. 3-9 and paragraphs 22-25), wherein the cold plate is configured to absorb heat within the cabinet (eutectic material changes phase within the cold plate while the cold plate absorbs heat, see paragraph 7); and a defrosting system (at least switching unit 112, frost sensor 123, thermostat 122, control valve 124, and controllers 128, 129, see fig. 7 and paragraphs  22 and 26) comprising: a sensor (frost sensor 123) configured to detect a presence of frost on a surface of the cold plate (detecting frost on the surface of the cold plate using a frost sensor 123 on the surface of the cold plate 113, see paragraph 22 and figs. 3, 7); and a controller (128, 129) configured to selectively supply refrigerant (via valve 124) to the cold plate based on the frost condition detected by the frost sensor (see paragraphs 26-27); and wherein the sensor (frost sensor 123) is arranged on the surface of the cold plate (sensor 123 attached to the cold plates 113, see figs. 3-9, and paragraph 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold plate that encloses a phase-change material and a tube configured to circulate a refrigerant as taught by Larson within the refrigeration unit of the compartment of Chen for keeping the refrigerated compartment cooler and in order to extend the usable time of the 
In regards to claim 18, Chen teaches that the sensor is a frost sensor (sensing frost, see paragraph 15) configured to determine an amount of frost on the cold plate (frost determination sensor, see paragraph 36 to detect a presence of frost on a surface of the cold plate, see paragraphs 36, 10, and 15), and wherein the heating element is activated when the amount of frost on the cold plate as determined by the frost sensor is at or above a predetermined amount (this is a contingent limitation in a method claim see MPEP 2111.04). Also Larson teaches that the sensor is a frost sensor configured to determine an amount of frost on the cold plate (frost sensor 123, see figs. 3-9 and paragraphs 22-26).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Larson as applied to claim 11 above and further in view of Eschner (US 2017/0314840 A1).
In regards to claim 12, Chen does not explicitly teach that the heating element is a foil heating element.
However, Eschner teaches a foil heating element (12) affixed to the surface of the evaporator (9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil heating element as taught by Eschner as part of the heating element attached to the cold pate in the cooler of Chen as modified in order to cover a larger surface area of heating than the heating wires and to attain improved heat transfer with an economical heating element.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Larson as applied to claim 11 above and further in view of Kim (US 2019/0285332 A1).
In regards to claim 13, Chen teaches deactivating the heating element (activating the defroster 30 for only the predetermined time periods periodically, implies keeping the heating element deactivated for remaining times beyond the predetermined time periods periodically, see paragraph 37) when a temperature of the surface of the cold plate reaches a predetermined temperature maximum (this is a contingent limitation in a method claim see MPEP 2111.04).
However, Chen does not explicitly teach a secondary sensor.
However, Kim teaches a secondary temperature sensor to measure temperature of the evaporator (see paragraph 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a secondary temperature sensor as taught by Kim to the surface of the cold plate to determine the temperature of the surface in the cooler of Chen as modified in order to accurately determine the thermal state of the cold plate/evaporator which is directly affected by the accumulation of frost.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Larson as applied to claim 11 above and further in view of Iwamoto (US 2017/0176084 A1).
In regards to claims 14 and 15, Chen teaches that the cooler comprises a fan (28) configured to circulate air over the cold plate (see figs. 1, 3 and paragraphs 33, 35) and reactivating the fan after deactivating the heating element (fan 28 operated as part of the cooling device 10 to distribute cooling within the refrigeration unit, see paragraphs 32-33, while defroster is deactivated for a period of time except for a number times during the day, see paragraph 37). Also Larson teaches a fan (114) configured to circulate air over the cold plate (114 supplying air over cold plate 113, see figs. 3-9 and paragraphs 21-26)
However, Chen does not explicitly teach deactivating the fan prior to activating the heating element.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the fan and the heating element of the cooler of Chen as modified by deactivating the fan prior to activating the heating element and reactivating the fan after deactivating the heating element as taught by Iwamoto in order to minimize spreading the heat generated by the defrosting heater throughout the cooler to increase the efficiency of the cooling and defrosting operations.
In regards to claim 16, Chen does not explicitly teach a predetermined dwell time between deactivating the heating element and activating the fan.
However, Iwamoto teaches deactivating the fan prior to activating the heating element (deactivating freezing fan before activating heater during a defrosting operation, see fig. 11) and reactivating the fan after a predetermined dwell time has elapsed after deactivating the heating element (reactivating the freezing fan after a recovery cooling time after the defrosting operation, see fig. 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the fan and the heating element of the cooler of Chen as modified by reactivating the fan after a predetermined dwell time has elapsed after deactivating the heating element as taught by Iwamoto in order to improve the efficiency of the cooling and defrosting system by allowing the cooler to establish cooling for some time while recovering from the temperature increase during defrost operation and start air circulation to supply air at lower temperature than the high temperature at the cold plate at the end of the defrost operation.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Larson as applied to claim 11 above and further in view of Fowler (US 2017/0292770 A1).
In regards to claim 17, Chen teaches activating the heating element (heater 32 heats the coil 26, and plate 36, to remove frost, after sensing frost, see paragraphs 15 and 34-35) when a temperature of a fluid within the cold plate as determined by the temperature sensor is at or below a predetermined temperature minimum (this is a contingent limitation in a method claim see MPEP 2111.04).
However, Chen does not explicitly teach that the sensor is a temperature sensor.
However, Fowler teaches that the frost sensor is a temperature sensor (see paragraphs 30 and 54).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature sensor as taught by Fowler as a frost sensor for measuring temperature at the cold plate to determine accumulation of frost in the cooler of Chen as modified in order to accurately determine the thermal state of the cold plate/evaporator which is directly affected by the accumulation of frost.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2009/0249795 A1) and in view of Larson et al. (US 2010/0180614 A1) and further in view of Kim (US 2020/0173708 A1).
In regards to claim 19, Chen teaches a method for defrosting a cold plate (by using defroster 30 at evaporator 26 and cold plate 36, see abstract and paragraph 6), the method comprising: determining a presence of frost on a surface of the cold plate by means of a sensor (frost determination sensor, see paragraph 36 to detect a presence of frost on a surface of the cold plate, see paragraphs 36, 10, and 15); activating a heating element (at least heater 32 of defroster 30) disposed on the surface of the cold plate (first side 34 of the heater 32 in contact with the coil 26, see figs. 1-4 and paragraph 35) for a predetermined amount of time (defroster 30 operated for a predetermined time frame per day, see paragraph 37) in order to at least partially melt the frost when the presence of frost is detected by the sensor (this is a contingent limitation in a method claim see MPEP 2111.04; however, heater 32 heats the coil 26, and plate 36, to remove frost, see paragraphs 34-35 frost, after sensing frost, see paragraph 15); and deactivating the heating element once the predetermined amount of time has elapsed (activating the 
However, Chen does not explicitly teach a cold plate comprising a jacket enclosing a phase-change material and a tube configured to circulate a refrigerant.
Larson teaches a cooler (refrigeration unit 105, see paragraph 20), comprising: a cabinet (truck compartment 104, see figs. 1-7 and paragraph 20) defining a storage area for storing a perishable product (insulated space within body 104 for storing temperature sensitive foods, see paragraphs 2, 5 and 20); a cold plate (cold plate 113) disposed within the storage area of the cabinet (113 within 104, see figs. 3-7), wherein the cold plate comprises a jacket (enclosure of cold plate 13 containing refrigerant tubes, see at least fig. 3 and paragraph 21) enclosing a phase-change material (eutectic solution and material within cold plate, see paragraph 7 and claim 21) and a tube (refrigerant supply lines and loops passing through evaporator 126 within the cold plate 113, see fig. 3 and paragraphs 22-25) configured to circulate a refrigerant (see figs. 3-9 and paragraphs 22-25), wherein the cold plate is configured to absorb heat within the cabinet (eutectic material changes phase within the cold plate while the cold plate absorbs heat, see paragraph 7); and a defrosting system (at least switching unit 112, frost sensor 123, thermostat 122, control valve 124, and controllers 128, 129, see fig. 7 and paragraphs  22 and 26) comprising: a sensor (frost sensor 123) configured to detect a presence of frost on a surface of the cold plate (detecting frost on the surface of the cold plate using a frost sensor 123 on the surface of the cold plate 113, see paragraph 22 and figs. 3, 7); and a controller (128, 129) configured to selectively supply refrigerant (via valve 124) to the cold plate based on the frost condition detected by the frost sensor (see paragraphs 26-27); and wherein the sensor (frost sensor 123) is arranged on the surface of the cold plate (sensor 123 attached to the cold plates 113, see figs. 3-9, and paragraph 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cold plate that encloses a phase-change material and a tube configured to circulate a refrigerant as taught by Larson within the refrigeration unit of the compartment of Chen for keeping the refrigerated compartment cooler and in order to extend the usable time of the 
Chen also does not explicitly teach that the heating element is a heating wire.
However, Kim teaches that a refrigerator cooler (1) includes cabinets (21, 23), and an evaporator (100) with a defrost heater (200), which includes heating wires (see paragraph 125) affixed to the surfaces of the evaporator (200 on the surfaces of the evaporator 100, see fig. 4A and paragraph 85), and configured to at least partially melt frost from the surface of the tubes and fins (see paragraphs 125, 166).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the heating wires as taught by Kim as heating elements attached to the surface of the cold pate to remove frost from the cold plate of Chen as modified in order to maintain the target temperature of the storage cabin while delivering targeted heat to the cold plate, where most of the supplied heat through the heating wire is utilized in melting frost from the surface of the cold plate.
In regards to claim 20, Chen teaches activating the heating element for the predetermined amount of time at a predetermined interval (see paragraph 37).

Claims 1, 2, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2010/0180614 A1) and in view of Eschner (US 2017/0314840 A1) and further in view of Larson et al. (US 2012/0055180 A1) herein after referred as Larson'180 and Chen (US 2009/0249795 A1).
In regards to claims 1 and 2, Larson teaches a cooler (refrigeration unit 105, see paragraph 20), comprising: a cabinet (truck compartment 104, see figs. 1-7 and paragraph 20) defining a storage area for storing a perishable product (insulated space within body 104 for storing temperature sensitive foods, see 
However, Larson does not explicitly teach a heating element is a foil heating element, or a heating wire, or a nichrome wire; where the heating element is affixed to the surface of the cold plate configured to at least partially melt frost on the cold plate; and the control unit activating and deactivate the heating element in the presence of frost.
Eschner teaches a foil heating element (12) affixed to the surface of the evaporator (9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the foil heating element as taught by Eschner as the heating element attached to the cold pate in the cooler of Larson in order to cover a larger surface area of heating than the heating wires and to attain improved heat transfer with an economical heating element.
Larson also does not explicitly teach that the control unit activating and deactivate the heating element in the presence of frost.
when the presence of frost is detected by the sensor (see paragraph 35); wherein the compartment includes an electric heater for heating the compartment (see paragraph 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Larson as modified by programming to the controller to selectively activate and deactivate the heating element when the presence of frost is detected by the sensor based on the teachings of Larson’180 in order to maintain a strict temperature controlled environment within the storage area while striving for an efficient refrigerated space because any amount of additional heat added to the storage area may affect the life and freshness of the perishable products being transported.
Larson also does not explicitly teach concurrently operating evaporator/cold plate/cooling and heater/defroster/heating element.
However, Chen teaches a defroster (30) and the system concurrently operating evaporator/cold plate/cooling and heater/defroster/heating element (see paragraphs 13, 22, and 35; defroster 30 heats evaporator coil and air passes over cold plate 36 to be supplied as cold air to the compartment, see paragraphs 35-36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the cold plate and the heating element in the cooler of Larson as modified based on the teachings of Chen to concurrently operate the cold plate and 
In regards to claim 4, Larson’180 teaches that the defroster (tube 84) has plurality of heating elements arranged at the surface of the cold plate (plurality of sections of the tube 84 at the cold plate 80, see fig. 2).
In regards to claim 6, Larson teaches that cold plate as a phase-change material comprises a eutectic solution (see paragraph 7 and claim 21).
In regards to claim 9, Larson teaches that the sensor is a temperature sensor (thermostat 122) configured to detect a temperature of a surface of the cold plate (see paragraphs 22-27 and fig. 3).
Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. In response to applicant's argument, "Kim'415 fails to teach sensor arranged on the surface of the cold plate," the examiner points out that Kim’415 has not been used to teach the above mentioned limitation, hence applicant’s argument is unnecessary.
In response to applicant's argument, " Larson’614 teaches a frost sensor to measure frost that accumulates on the surface of the cold plate and Larson’614 also shows the frost sensor placed on and attached to the surface of the cold plates (frost sensor 123 on cold plates 113, see figs. 3-9 and paragraph 22, Larson’614). Applicant has not pointed out any section from Larson that teaches away from placing the frost sensor on the surface of the cold plates (123 on the surface of 113, see figs. 3-9) even while Larson teaches that the frost sensor is attached to the surface of the cold plate (see paragraph 22 and figs. 3-9). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763